Case: 13-3180     Document: 17    Page: 1   Filed: 04/30/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                DEONNE R. NEW-HOWARD,
                       Petitioner,

                             v.

      DEPARTMENT OF VETERANS AFFAIRS,
                  Respondent.
             ______________________

                        2013-3180
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. PH0752070319-M-1.
                 ______________________

                      ON MOTION
                  ______________________

                       PER CURIAM.
                        ORDER
     Deonne R. New-Howard moves for a stay of proceed-
 ings for 90 days.
    The court notes that New-Howard has already been
 granted three motions for an extension of time to file her
 opening brief.
    Upon consideration thereof,
Case: 13-3180     Document: 17     Page: 2    Filed: 04/30/2014



 2                               NEW-HOWARD   v. DVA



       IT IS ORDERED THAT:
    (1) The motion is granted to the extent that New-
 Howard has 90 days from the date of this order to file her
 opening brief.
     (2) If New-Howard does not file her opening brief on
 or before that date, her appeal will be dismissed for want
 of prosecution. No further extensions will be granted.


                                     FOR THE COURT

                                    /s/ Daniel E. O’Toole
                                    Daniel E. O’Toole
                                    Clerk of Court
 s30